Case 19-00828-ELG   Doc 112-1 Filed 09/09/20 Entered 09/09/20 13:05:56   Desc
                            Exhibit Page 1 of 7




              Exhibit A
Case 19-00828-ELG   Doc 112-1 Filed 09/09/20 Entered 09/09/20 13:05:56   Desc
                            Exhibit Page 2 of 7
Case 19-00828-ELG   Doc 112-1 Filed 09/09/20 Entered 09/09/20 13:05:56   Desc
                            Exhibit Page 3 of 7
Case 19-00828-ELG   Doc 112-1 Filed 09/09/20 Entered 09/09/20 13:05:56   Desc
                            Exhibit Page 4 of 7
Case 19-00828-ELG   Doc 112-1 Filed 09/09/20 Entered 09/09/20 13:05:56   Desc
                            Exhibit Page 5 of 7
Case 19-00828-ELG   Doc 112-1 Filed 09/09/20 Entered 09/09/20 13:05:56   Desc
                            Exhibit Page 6 of 7
Case 19-00828-ELG   Doc 112-1 Filed 09/09/20 Entered 09/09/20 13:05:56   Desc
                            Exhibit Page 7 of 7
